Case 1:12-cr-00045-RJS Document 616 Filed 12/16/19 Page 1 of1

LAW OFFICES OF
NATALI J.H. TODD, P.C.

 

NATALI J.H. Topp 26 CouRT STREET
MEMBER: NY & MA BAR SUITE 413
BROOKLYN, NY 11242-1134

Tel: 718-797-3055
Fax: 718-504-3900

E-mail: natali_todd@yahoo.com

www.natalitoddlawyer.com

December 16, 2019

BY ECF ISDS apnpy
Honorable Richard J. Sullivan He
United States Circuit Judge i

United States Court of Appeals for the Second Circuit Bi INICALLY BITRD
40 Foley Square Hd
New York, NY 10007

Re: U.S. v. Jermaine Dore, 12 Cr. 45 (RJS) )2) ( v/ 14 | |

 

>

Dear Judge Sullivan:

I write with the consent of government counsel, Michael Maimin, Esq., to respectfully request an
adjournment of Mr. Dore’s January 28, 2020 re-sentence hearing to a date in late March. This is counsel’s
second and final request for an adjournment.

On November 3, 2019, I wrote to the Court to request an adjournment because I was still in the
process of obtaining the necessary records relevant to Mr. Dore’s re-sentencing, in addition to prior
scheduled travel commitment during the second and third weeks in January. Since the Court’s first
adjournment, I have been working diligently in obtaining and reviewing the case file, including the trial
record and records from the Bureau of Prisons that bear directly upon Mr. Dore’s re-sentencing. However,
the record is indeed substantial and requires additional time to review, as well as engage Mr. Dore who is
being held at MDC in the process. Mr. Dore is facing a significant amount of prison time having been
convicted by a jury of serious crimes. I would like the opportunity to be thorough in my investigation and
understanding of the record so that I am able to submit a sentence submission that can assist the Court in
making an informed judgment concerning the appropriate sentence for Mr. Dore.

Accordingly, I am respectfully requesting an adjournment to a date in late March 2020 that is
convenient for the Court. Thank you for your consideration in this matter.

IT IS HEREBY ORDERED THAT Defendant's re-sentencing

Respectfully, proceeding is adjourned to March 30, 2020 at 10:00 a.m.

in Courtroom 15A of the Daniel Patrick Moynihan U.S.
/s/ Courthouse, 500 Pearl Street, New York, New York.
Natali Todd, Esq. Defendant's sentencing submission shall be filed no later

than March 16, 2020, and the government's sentencing
cc: Michael Maimin, AUSA (ECF) submission shall be filed no later than March 23, 2020.
No further requests for adjournment will be granted.

con VEOLLa—

RICHARD J. SULLIVAN

Dated: 42 fie H19 U.S.DJ.
